                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

KIMBERLY SHREVE,                                       )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 5:21-CV-98-BO
OFFICER WOLFE (2612),                                  )
                                                       )
                               Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff's motions for default judgment
[DE 7, 13, 18] and plaintiff's motion for entry of default judgment [DE 12] are DENIED. Defendant's
motion to dismiss [DE 9] is GRANTED. This action is DISMISSED.



This Judgment Filed and Entered on August 26, 2021, and Copies To:
Kimberly Shreve                                                 (Sent to P.O. Box 1564 Raleigh, NC
                                                                27602 via US Mail)
Andrew Joseph Seymour                                           (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
August 26, 2021                                        (By) /s/ Nicole Sellers
                                                                Deputy Clerk




           Case 5:21-cv-00098-BO Document 21 Filed 08/26/21 Page 1 of 1
